DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission of amendment of the Specification, filed on 01/07/2022, is acknowledged. Applicants’ amendment of the claim, filed on 01/07/2022, in response to the rejection of claims 1-8, 10-14, 21-24, and 26-28 from the non-final office action (10/07/2021), by amending claims 1-4, 6, 8, 10-14, 21-24, and 26-28 is entered and will be addressed below.

The examiner invites Applicants to designate which of the 710, 715, 716 as the claimed “first zone” “second zone” and “third zone” in the future submission so as to reduce the chance of accidental 112(a) issues and also gives the examiner less guesswork to decipher the claims.

Interview summary
The examiner notices the large extent of amendment and notices the possibility of the claimed “first zone”, “second zone” and “third zone” may not be the same order as Applicants’ Specification. As the best the examiner can try, none of the permutation of the first zone, second zone, and the third zone from zone 710, 715, 716 fits the whole claim set of claim 1 and the whole claim set of claim 21. 


Claim Interpretations
The “the GDP comprises a first zone, a second zone” of each independent claim 1, 10, and 21, and “a third zone” in claims 2, 11, and 21, this does not exclude additional zones. Furthermore, “first zone”, “second zone”, and “third zone”, zone is an abstract construct, a zone can be a significant portion of the annulus of the GDP, or it can be a tiny section of the GDP. These zones can be equal or uneven size, the ratio of the zone area may vary slightly or hugely. The two zones maybe neighboring or not neighboring to each other. Each zone or sub-zone may contains two or more holes. 
Furthermore, as discussed in the 112(a) rejection below, the “first zone” “second zone” “third zone” may not be the same zone as described in Applicants’ Specification and may be different zone designation in different independent claims.

As the zone designation is changing, various claims that includes “zone x and zone y are on different sides of z” in claims 4, 8, 11, 22, and 27 becomes more problematic in interpretation. For example, if zone 716 is the claimed “first zone” in claim 1, then the “second zone 715” and the “third zone 710” is considered at the two sides of 

The “hole(s)” in various claims associated with each zone, with associated attributes “diameter”, “average area”, “total area”, “total cross-sectional area” etc., however, the claim did not define at which location these attribute is measured, upstream of the hole or downstream of the hole (each hole may vary in diameter/size). Applicants’ hole is a hole at the bottom surface of the GDP facing the substrate and seem to be straight through-hole in Fig. 1 but may not be a through-hole as shown on the left hand side in Fig. 2.

The previously added limitations “to achieve a silicon etching uniformity less than a threshold“ of claims 1 and 21 and “to achieve a silicon etching uniformity less than 10%” of claim 10, the process silicon etching is an intended use of the apparatus, the uniformity aim is a design criteria and not part of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12, 14, 21-24, 26, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The newly added limitations (1a) “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet”, and (1b) “wherein a minimum value of a first diameter of each of the first plurality of holes is greater than a maximum value of second diameter of each of the second plurality of holes“ of claim 1 does not seem to have support in Applicants’ Specification.
Initially, the examiner considers the first zone is 710, the second zone 715, and the third zone 716 as disclosed in the Specification referring to elected Species Fig. 7C. This satisfies the condition of (1a) but does not satisfy the condition of (1b) because Applicants’ Specification “At least one hole 720 in the first zone 710 may be closed to reduce the gas flow and etching rate at the gas outlet side of the wafer in the first zone 710 and increase the gas flow and etching rate at other portions of the wafer corresponding to the second zone 715 and the third zone 716. In one example, all holes 720 in the first zone 710 are closed” ([0056], 4th sentence). 
In short, if the first zone is 710, the second zone 715, and the third zone 716, then claim 1 does not seem to have support in Applicants’ Specification.

The examiner considers the possibilities of that the “first zone”, “second zone” and “third zone” does not correspond to the Specification. There are six different permutation of assigning zone 710, 715, 716 to the first, second, and third zone in the claim. 
As zone 710 has the smallest holes based on [0056], it cannot be the first zone because condition (1b).
As zone 715 is farthest from the gas outlet, it cannot be the first zone because condition (1a). 

As the diameter of holes 755 in the zone 716 is larger than holes 765 in zone 715,  the “first zone 716” and the “second zone 715” also satisfies condition 1(b).

However, this designation lack description support for claim 2. As the first zone is 716 and the second zone is 715, the third zone has to be 710, which has the shortest distance to the gas outlet. This contradicts “the first average distance between the first plurality of holes and the position of the gas outlet is shorter than a third average distance of the third plurality of holes to the position of the gas outlet” of claim 2.

In claim 21, “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet, and shorter than a third average distance between each of the third plurality of holes and the position of the gas outlet”, the first zone has to be 710 as it is closest to the gas outlet. However, “wherein a minimum value of a first diameter of each of the first plurality of holes is greater than a maximum value of a second diameter of each of the second plurality of holes“ contradicts to the description in [0056], 4th sentence. 

Therefore, claim 21 does not seem to have support in Applicants’ Specification.

wherein a first diameter of each of the first plurality of holes is in the range of 0.48 to 0.52 millimeters (mm) and a second diameter of each of the second plurality of holes is in the range of 0.4 to 0.46 mm“ requires zone 716 as the claimed “first zone” and zone 715 as the claimed “second zone” as defined by [0059]. So claim 10 is supported. But just notices the designation of the first zone, second zone, and the third zone are not consistent amongst the independent claims.

However, as the third zone has to be 710, “the third plurality of holes each have a third diameter in the range of 0.48 to 0.52 mm8DM2\14908356.1U.S. Patent Application No.: 16/525,330Attorney Docket No.: P20181189US00/N1085-01944” does not have support in Applicants’ Specification, in view of [0056], 4th sentence.

And the “third zone 710” has the shortest distance to the gas outlet, claim 14 “the first average distance of between the first plurality of holes and the position of the gas outlet is shorter than a third average distance between the third plurality of holes and the position of the gas outlet“ does not have support in Applicants’ Specification.

(By the way, the examiner notices claim 13 is supported by [0057], despite the changes of designation of zones due to the current amendment).

Dependent claims 2-8 and 26 are also rejected under USC 112(a) at least due to dependency to rejected claim 1.



The examiner also notices that Applicants’ Fig. 1 describes the holes 106a in the first zone 108a which is closes to the gas outlet has larger than holes 108b in the second zone 108b to increase flow velocity of zone 108a ([0029]). This is contradictory to the description of Fig. 7C, [0056], 4th sentence. If Applicants argue that Fig. 1’s description is applicable to Fig. 7C, please clearly cited the support in the Specification and an explanation why the zone 710 is desirable in high flow rate in some instance and low flow rate in another. Note also that even combining Fig. 1 with Fig. 7C may not resolve all of the above 112(a) issues.

The examiner invites Applicants to designate which of the 710, 715, 716 as the claimed “first zone” “second zone” and “third zone” in the future submission so as to reduce the chance of accidental 112(a) issues and also gives the examiner less guesswork to decipher the claims.

Claims 1-8, 10-14, 21-24, and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

This portion of claim 1 will be examined inclusive any possible inlet angular position based on lead wire.

The examiner suggests “a spiral inductor surrounds an upper portion of the process chamber at a constant diameter, a RF inlet at a point where RF power enters into the constant diameter spiral inductor” (based on Fig. 2. It seems Fig. 3 should be a perspective view, not top view as described in [0035], if Fig. 3 is indeed a top view, please find other way to define the RF inlet). 

Dependent claims 2-8, 11-14, 22-24, and 26-28 are also rejected under USC 112(b) at least due to dependency to rejected claims 1, 10, and 21 respectively.

Claim 26 recites “the third plurality of holes”, there is no antecedent basis in the parent claim 1.

Claim 26 will be examined inclusive as dependent on claim 2.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 10-14, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maydan et al. (US 5746875, hereafter ‘875), in view of Donohoe et al. (US 6132552, hereafter ‘552).
‘875 teaches all limitations of:
Claim 1: Gas Injection Slit Nozzle For A Plasma Process Reactor (title, the claimed “A device for plasma-based processes, comprising”):
FIG. 8 illustrates a plasma reactor having the gas distribution apparatus of FIG. 7A. The lid 10 is part of a cylindrical chamber housing 200 containing a wafer pedestal 210 supporting a semiconductor wafer 220 which is to be processed (col. 9, lines 3-8, the claimed “a housing defining a process chamber, wherein the housing comprises”):
An RF coil antenna 230 wrapped around the reactor chamber housing 200 is powered by a matched RF source 240, constituting the plasma source power (col. 9, lines 8-10, the claimed “a radio frequency (RF) inlet“),
A vacuum pump 260 and throttle valve (not shown) control the chamber interior gas pressure. A gas supply 270 is connected through a steel inlet tube 275 to the gas distribution manifold 55 of the gas distribution apparatus (col. 9, lines 17-21, the claimed “a gas inlet configured to receive a process gas, and a gas outlet configured to expel a processed gas”); 
adjusting the flow rate from each aperture, the overall gas distribution profile can be customized. Of course, the adjustable flow embodiment of FIG. 19A does result in an asymmetric injection of gas into the manifolds. This might lead to an asymmetric flow pattern could be advantageous, such as when it is desired to compensate for an asymmetric pumping pattern in the chamber (col. 16, line 47 to col. 17, line 10, Figs. 16A-B is an alternative showerhead embodiment of Fig. 7A, the combination of Figs. 13 and Fig. 19A allows asymmetric flow of arcuate sub-sections 60a-60d, since this is related to pumping pattern, the asymmetric flow pattern is clearly related to gas inlet and gas outlet position, the claimed “and a gas distribution plate (GDP) arranged in the process chamber and configured to distribute the process gas within the process chamber”, “comprises a first zone and a second zone”, as each aperture or flow path is at least partially vertical, it reads into the claimed “a first plurality of holes extending through the first zone from lower surface of the annular body toward an upper surface of the annular body; and a second plurality of holes extending through the second zone of the annular body from a lower surface toward an upper surface of the annular body“, by conceptually define the zone and adjusting the aperture size accordingly, the apparatus is capable of “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet, and wherein a minimum value of a first diameter of each of the first plurality of holes is greater than a maximum value of second diameter of each of the second plurality of holes“).

Claim 10: Gas Injection Slit Nozzle For A Plasma Process Reactor (title, the claimed “A device for plasma-based processes, comprising”):

An RF coil antenna 230 wrapped around the reactor chamber housing 200 is powered by a matched RF source 240, constituting the plasma source power (col. 9, lines 8-10, the claimed “a radio frequency (RF) inlet“ and intrinsically having “configured to receive energy from a RF source”),
A vacuum pump 260 and throttle valve (not shown) control the chamber interior gas pressure. A gas supply 270 is connected through a steel inlet tube 275 to the gas distribution manifold 55 of the gas distribution apparatus (col. 9, lines 17-21, the claimed “a gas inlet configured to receive a process gas, and a gas outlet configured to expel a processed gas”); 
FIG. 13 illustrates how the nozzle 60 may be segmented into discrete arcuate sub-sections 60a-60d (col. 10, lines 24-26), preferably the holes 322, 344, 344' are equally spaced around the circumference of their associated member 302, 304, 304' to facilitate a uniform disbursement of gas into the manifolds 320, 342, 342' (FIGS. 16A-B, 17, and 18, col. 15, lines 53-67, that is, multiple zones with evenly distributed holes, see also 112 rejection above), The embodiments of FIGS. 16A-B, 17, and 18 also lend themselves to providing an adjustable flow rate from each aperture 324, 346, 346'. One way of realizing this capability would be to incorporate a rotatable annular ring 402, as shown in FIG. 19A, in the central cavity 316 of a center member 302. It is noted that a similar ring would be incorporated in each of the annular cavities and would function in a adjusting the flow rate from each aperture, the overall gas distribution profile can be customized. Of course, the adjustable flow embodiment of FIG. 19A does result in an asymmetric injection of gas into the manifolds. This might lead to an asymmetric flow pattern could be advantageous, such as when it is desired to compensate for an asymmetric pumping pattern in the chamber (col. 16, line 47 to col. 17, line 10, Figs. 16A-B is an alternative showerhead embodiment of Fig. 7A, the claimed “and a gas distribution plate (GDP) arranged in the process chamber and configured to distribute the process gas within the process chamber, the GDP comprising“, “comprises a first zone and a second zone“, as each aperture or flow path is at least partially vertical, it reads into the claimed “a first plurality of holes extending through the first zone from lower surface of the annular body toward an upper surface of the annular body; and7 DM2\14908356.1U.S. Patent Application No.: 16/525,330Attorney Docket No.: P20181189US00/N1085-01944a second plurality of holes extending through the second zone from a lower surface of the annular body toward an upper surface of the annular body“, by conceptually define the zone and adjusting the aperture size accordingly, the apparatus is capable of adjusting aperture to equivalent diameter of various apertures “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet, and wherein a first diameter of each of the first plurality of holes is in the range of 0.48 to 0.52 millimeters (mm) and a second diameter of each of the second plurality of holes is in the range of 0.4 to 0.46 mm”),
The embodiment of FIG. 3 was found to provide a deviation in metal etch nonuniformity across the wafer surface not exceeding about 9% (col. 6, lines 53-55, capable of processing silicon to certain uniformity and it is well-known to increasing uniformity or reduce uniformity variation, the claimed “to achieve a silicon etching uniformity less than 10%“).

Claim 21: Gas Injection Slit Nozzle For A Plasma Process Reactor (title, the claimed “A device for plasma-based processes, comprising”):
FIG. 8 illustrates a plasma reactor having the gas distribution apparatus of FIG. 7A. The lid 10 is part of a cylindrical chamber housing 200 containing a wafer pedestal 210 supporting a semiconductor wafer 220 which is to be processed (col. 9, lines 3-8, the claimed “a housing defining a process chamber, wherein the housing comprises”):
An RF coil antenna 230 wrapped around the reactor chamber housing 200 is powered by a matched RF source 240, constituting the plasma source power (col. 9, lines 8-10, the claimed “a radio frequency (RF) inlet“),

FIG. 13 illustrates how the nozzle 60 may be segmented into discrete arcuate sub-sections 60a-60d (col. 10, lines 24-26), preferably the holes 322, 344, 344' are equally spaced around the circumference of their associated member 302, 304, 304' to facilitate a uniform disbursement of gas into the manifolds 320, 342, 342' (FIGS. 16A-B, 17, and 18, col. 15, lines 53-67, that is, multiple zones with evenly distributed holes), The embodiments of FIGS. 16A-B, 17, and 18 also lend themselves to providing an adjustable flow rate from each aperture 324, 346, 346'. One way of realizing this capability would be to incorporate a rotatable annular ring 402, as shown in FIG. 19A, in the central cavity 316 of a center member 302. It is noted that a similar ring would be incorporated in each of the annular cavities and would function in a similar manner, however, to facilitate the explanation of the structure and operation of the aforementioned ring, only the ring 402 installed in the central cavity 316 will be described. This ring 402 abuts the wall of the central cavity 316. In an initial rotational position, as shown in FIG. 19A, slots 404, 406, 408 existing in the ring 402 are aligned with all the holes 322. In this mode, the holes 322 are unblocked and a maximum flow rate is established. As the ring 402 is rotated (in this case in a clockwise direction) into a series of alternate rotational positions, the holes 322 are progressively covered by the ring 402, i.e. one additional hole 322 is covered at each subsequent rotational position. adjusting the flow rate from each aperture, the overall gas distribution profile can be customized. Of course, the adjustable flow embodiment of FIG. 19A does result in an asymmetric injection of gas into the manifolds. This might lead to an asymmetric flow pattern could be advantageous, such as when it is desired to compensate for an asymmetric pumping pattern in the chamber (col. 16, line 47 to col. 17, line 10, Figs. 16A-B is an alternative showerhead embodiment of Fig. 7A, the combination of Figs. 13 and Fig. 19A allows asymmetric flow of arcuate sub-sections 60a-60d, since this is related to pumping pattern, the asymmetric flow pattern is clearly related to gas inlet and gas outlet position, the claimed “and a gas distribution plate (GDP) arranged in the process chamber and configured to distribute the process gas within the process chamber”, “comprises a first zone, a second zone and a third zone”, as each aperture or flow path is at least partially vertical, it reads into the claimed “a first plurality of holes extending through the first zone of the annular body from lower surface toward an upper surface of the annular body; a second plurality of holes extending through the second zone from a lower surface of the annular body toward an upper surface of the annular body; and a third plurality of holes extending through the third zone from a lower surface of the annular body toward an upper surface of the annular body10DM2\14908356.1U.S. Patent Application No.: 16/525,330Attorney Docket No.: P20181189US00/N1085-01944“, by conceptually define the zone and adjusting the aperture size accordingly, the apparatus is capable of “wherein a first average distance between each of the first plurality of holes and a position of the gas outlet is shorter than a second average distance between each of the second plurality of holes and the position of the gas outlet, and shorter than a third average distance between each of the third plurality of holes and the position of the gas outlet, and wherein a minimum value of a first diameter of each of the first plurality of holes is greater than a maximum value of a second diameter of each of the second plurality of holes, and a minimum value of a third diameter of each of the third plurality of holes is greater than the maximum value of the second diameter of each of the second plurality of holes“),
The embodiment of FIG. 3 was found to provide a deviation in metal etch nonuniformity across the wafer surface not exceeding about 9% (col. 6, lines 53-55, capable of processing silicon to certain uniformity and it is well-known to increasing uniformity or reduce uniformity variation, the claimed “to achieve a silicon etching uniformity less than a threshold“).

‘875’s annular ring 402 is a mechanism that controls hole size in conjunction with center member 302. It’s slots is in horizontal direction. ‘875 does not teach the other limitations of:
Claim 1: an annular body that extends laterally from an inner sidewall to an outer sidewall and (comprises a first zone and a second zone) positioned within the annular body;
(a first plurality of holes extending through the first zone) of the annular body (from lower surface of the annular body toward an upper surface of the annular body; and 
(a second plurality of holes extending through the second zone) of the annular body (from a lower surface of the annular body toward an upper surface of the annular body).
Claim 10: an annular body that extends laterally from an inner sidewall to an outer sidewall and comprises (a first zone and a second zone) positioned within the annular body; 
(a first plurality of holes extending through the first zone) of the annular body (from lower surface of the annular body toward an upper surface of the annular body; and7 DM2\14908356.1U.S. Patent Application No.: 16/525,330Attorney Docket No.: P20181189US00/N1085-01944
a second plurality of holes extending through the second zone) of the annular body (from a lower surface of the annular body toward an upper surface of the annular body),
Claim 21: an annular body that extends laterally from an inner sidewall to an outer sidewall and (comprises a first zone, a second zone and a third zone) positioned within the annular body; 
(a first plurality of holes extending through the first zone) of the annular body (from lower surface of the annular body toward an upper surface of the annular body; 
a second plurality of holes extending through the second zone) of the annular body (from a lower surface of the annular body toward an upper surface of the annular body; and 
a third plurality of holes extending through the third zone) of the annular body (from a lower surface of the annular body toward an upper surface of the annular body), 10 DM2\14908356.1U.S. Patent Application No.: 16/525,330 Attorney Docket No.: P20181189US00/N1085-01944 

‘552 is an analogous art in the field of Apparatus For Controlling The Temperature Of A Gas Distribution Plate In A Process Reactor (title), A plasma process reactor is disclosed that allows for greater control in varying the functional temperature range for enhancing semiconductor processing (abstract), for etching (col. 1, line 11), an inductively coupled plasma generator to form a plasma of said first gas flow (claim 3 of ‘552). ‘552 teaches that FIG. 3 is a bottom plan view of a second inlet gas distribution ring 146. Distribution ring 146 includes an annular gas vent 152 that has a plurality of holes 154 distributed around the inner perimeter. The holes can be directed to point either perpendicular to the plane of distribution ring 146 or to point slightly inwardly radially towards the axis of the annular gas vent 152. An inlet connector 156 is provided to attach distribution ring 146 to the interior of chamber 112 (col. 4, lines 28-36, Fig. 3 shows few holes 154 at the inlet 156 than the other side). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have re-arranged the gas injection passage at the lid 10 to the distribution ring 146 in Fig. 3 of ‘552 while keeping annular gas ring 402 of ‘875, for its suitability for gas distribution with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

‘875 further teaches the limitations of:
adjusting the flow rate from each aperture, the overall gas distribution profile can be customized. Of course, the adjustable flow embodiment of FIG. 19A does result in an asymmetric injection of gas into the manifolds. This might lead to an asymmetric flow pattern could be advantageous, such as when it is desired to compensate for an asymmetric pumping pattern in the chamber (col. 16, line 47 to col. 17, line 10, Figs. 16A-B is an alternative showerhead embodiment of Fig. 7A, the combination of Figs. 13 and Fig. 19A allows asymmetric flow of arcuate sub-sections 60a-60d, by conceptually define the zone and adjusting the aperture size accordingly, the apparatus is capable of 
“the annular body comprises a third zone having a third plurality of holes, wherein, the first average distance between the first plurality of holes and the position of the gas outlet is shorter than a third average distance of the third plurality of holes to the position of the gas outlet“ of claim 2, 
“a fourth average distance between the second plurality of holes and a position of the RF inlet is shorter than a fifth average distance between the first plurality of holes and the position of the RF inlet and a sixth average distance between the third plurality of holes and the RF inlet” of claim 3, 
“wherein a total area of the first plurality of holes is the same as that of the second plurality of holes” of claim 5,
“a fourth average distance between the third plurality of holes and a position of the gas outlet is shorter than the second average distance between the second plurality of holes and the position of the gas outlet” of claim 6,  
“the first diameter is in a range from about 0.48 mm to about 0.52 mm; and the second diameter is in a range from about 0.4 mm to about 0.46 mm” of claim 7, 
“the third plurality of holes each have a third diameter in the range of 0.48 to 0.52 mm” of claim 12,
cross-sectional area of the first plurality of holes in the first zone is the same as a total cross-sectional area of the second plurality of holes in the second zone” of claim 13,
“the first average distance of between the first plurality of holes and the position of the gas outlet is shorter than a third average distance between the third plurality of holes and the position of the gas outlet” of claim 14, 
“wherein a total cross-sectional area of the third plurality of holes in the third zone is the same as a total cross-sectional area of the second plurality of holes in the second zone” of claim 23,
“the third average distance is shorter than the second average distance“ of claim 24, 
“wherein a fourth average distance between the second plurality of holes and a position of the RF inlet is shorter than a fifth average distance between the first plurality of holes and the position of the RF inlet and a sixth average distance between the third plurality of holes and the RF inlet“ of claim 26, 
“wherein the first and third diameters are each in a range from about 0.48 mm to about 0.52 mm, and the second diameter is in a range from about 0.4 mm to about 0.46 mm” of claim 28).
Claims 4, 11, 22, and 27: in annular ring, two zones can always be considered as being at the two sides of something, as discussed in the claim interpretation above, (the claimed “the second zone and the third zone are located on different sides of the gas inlet” of claim 4, “wherein the annular body comprises a third zone having a third plurality of holes, wherein, the first zone and second zone are located on different sides and the second zone and the third zone are located on different sides of the gas inlet” of claim 11, “the first zone and second zone are located on different sides of the RF inlet“ of claim 22, and “wherein the second zone and the third zone are located on different sides of the gas inlet“ of claim 27).
Claim 8: by conceptually define the zone and adjusting the aperture size accordingly, and the two zones can always be considered as being at the two sides of something (the claimed “the second zone and the third zone are located on different sides of the gas inlet; the third zone comprises a first plurality of holes having a first average cross-sectional area; the second zone comprises a second plurality of holes having a second average cross-sectional area that is less than the first cross-sectional average area”).  


	‘875 also teaches the slotted apertures 80, 85 were 0.5 mm gaps (Fig. 4A, col. 8, line 37), the diameter of the slotted aperture nozzle 60 of FIG. 7B (col. 9, lines 22-23). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adopted the diameter of holes 322 at 0.5 mm, as taught by the embodiment of Fig. 4A and 7B of ‘875, for its suitability with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie
Alternatively, claims 1-8, 10-14, 21-24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘875, in view of Bennett et al. (US 4675072, hereafter ‘072), Fujimura (US 4718976, hereafter ‘976), Holmann et al. (US 6217718, hereafter ‘718).
In case Applicants argue that the dividing of zones and hole size in the rejection are hindsight and there is no teaching to operate or design the apparatus in this fashion.

Some of the common knowledge as cited in the three references below.

‘072 is an analogous art in the field of reactive ion etch-through of a given layer in a wafer (abstract). ‘072 teaches that the present technique may also be utilized to adjust the etching rate in the etch reactor 12. The etching rate may be controlled by controlling the gas inlets into various points in the etch reactor chamber or by varying the RF intensity at various points in the reactor chamber 12 to thereby change the etching at those points in the chamber (col. 11, lines 7-13).

‘976 is an analogous art in the field of Process And Apparatus For Plasma Treatment (title), For the selective etching of semiconductor layers (col. 1, line 28). ‘976 teaches that the etch rate is highly affected by the positions of the gas inlet 5, evacuation openings 7, and the like (col. 1, lines 50-51), The arrangement of the holes in the panel 11 and the direction of the gas flow being discharged may also cause variation in the etch rate, particularly when a few holes having a small diameter are provided (col. 2, lines 19-23).

‘718 is an analogous art in the field of Method And Apparatus For Reducing Plasma Nonuniformity Across The Surface Of A Substrate In Apparatus For Producing An Ionized Metal Plasma (title), In order to counteract this plasma density variation (abstract), etching a workpiece with the aid of an inductively coupled plasma (col. 1, lines 10-11). ‘718 teaches that to cite one arbitrarily selected example, the RF voltage may have a maximum peak-to-peak value at point H (see top plan view of coil 2 in FIG. 2) and a minimum peak-to-peak value at point L … It is believed that one result of this voltage variation is a corresponding plasma density variation about the axis of coil 2 (col. 3, lines 9-20).

Before the effective filing dates of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have operated the combined apparatus of ‘875 and ‘552, by adjusting the hole diameter (or equivalent diameter) to account for the position of gas inlet and evacuation openings, as taught by ‘976, knowing plasma density distribution as taught by ‘718, and compensate the plasma density with gas distribution, as taught by ‘072. Note pressure drop more in a longer flow path is also well-known in the art.

Response to Arguments
Applicant's arguments filed 01/07/2022 have been fully considered but they are not persuasive nor convincing in lights of the new grounds of rejection above.
In regarding to Specification and claim objections, see the middle of page 14, Applicants’ submission overcomes the objections.
In regarding to 35 USC 112 rejection, see the bottom of page 14 to the top of page 15, Applicants amendment overcomes some issues, left other issues untouched, and raises many more issues.
In regarding to art rejection, Applicants argue that combination of the references does not teach the specific range of hole size, see page 15 to 17.            This argument is found not persuasive.
‘875’s apertures are adjustable. Furthermore, ‘875 also teaches the slotted apertures 80, 85 were 0.5 mm gaps (Fig. 4A, col. 8, line 37), the diameter of the slotted aperture nozzle 60 of FIG. 7B (col. 9, lines 22-23). It is easy to adjust the apertures to the claimed range.

The examiner considers the current claim are trying to define some abstract design criteria using abstract term which read into huge permutations of the showerhead structure. By trying to wrap around the design concept, it gradually exposes the lack of concrete structure detail in Applicants’ drawing and Specification.

For the purpose of compact prosecution, the examiner also includes three new references that teach the common knowledge of etching rate variation due to location of gas inlet, outlet, RF plasma density distribution due to RF inlet, which effectively teaches the method of operating/designing the apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20130115781 is cited for annular gas ring 61 (Figs. 1-2). US 20030051994 is cited for “it has been noted that the RF voltage distributions along a plasma generation coil can influence various properties of the plasma” ([0043], Fig. 3).

US 6835277 is cited for gas ring with holes 51 facing downward (Fig. 4).

US 20040261712 is cited with insert 200 to “closed” hole (Fig. 2). US 20110104902 is cited for non-uniform plasma from inductive RF coil (Figs. 2-3, for example).

US 5052339 is cited for gas distribution ring 7 with inlet from the side and gas outlet 22 asymmetrically position (Fig. 1).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/KEATH T CHEN/Primary Examiner, Art Unit 1716